 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8   KEVIN ALLEN,                                       Case No. 1:19-cv-00154-LJO-BAM (PC)
 9                      Plaintiff,                      Appeal No. 19-16401
10          v.                                          ORDER REGARDING IN FORMA PAUPERIS
                                                        STATUS ON APPEAL
11   LOPEZ, et al.,
12                      Defendants.
13

14          Plaintiff Kevin Allen (“Plaintiff”), a state prisoner proceeding pro se and in forma

15   pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983. On July 1, 2019, the Court

16   dismissed this action, with prejudice, due to Plaintiff’s failure to state a claim upon which relief

17   may be granted. (ECF No. 13.) Judgment was entered accordingly the same date. (ECF No. 14.)

18   On July 15, 2019, Plaintiff filed a notice of appeal. (ECF No. 15.)

19          On July 24, 2019, the Ninth Circuit Court of Appeals referred the matter back to this

20   Court for the limited purpose of determining whether in forma pauperis status should continue for

21   the appeal. 28 U.S.C. § 1915(a)(3). The Court finds that this appeal is not taken in bad faith and

22   is not frivolous. Accordingly, in forma pauperis status should not be revoked and should

23   continue on appeal.

24
     IT IS SO ORDERED.
25

26      Dated:     July 29, 2019                               /s/ Barbara    A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
